UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL YAMASHITA,

 

Plaintiff,
-against-

ORDER

SKYLUM SOFTWARE USA, INC.

20 Civ. 11009 (GBD) (KHP)
Defendant.

GEORGE B. DANIELS, District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: May 25, 2021

New York, New York

SO ORDERED.

ugg, B Doras
RGEJB. DANIELS

UNITED STATES DISTRICT JUDGE

 

 

 
